Title: From George Washington to Jonathan Trumbull, Sr., 26 May 1777
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Morristown May 26th 1777

I was yesterday evening honored with your letter of the 22d instant—It is certainly of importance that I should have the earliest intelligence of the Enemy’s Movements, and I beg leave to thank you for the information you have been pleased to transmit on that head.
Your anxiety for Troops to remain in Connecticut and my inability to grant them, when I examine matters upon a large, and I believe just scale, distress me much—I assure you Sir, no requisition has more weight with me, than yours; nor will ever be more readily granted, when circumstances will admit, and where I think it will not, in its consequences, be injurious to the General Good—I must take the liberty of referring you to my letters of the 11th and 23d for my reasons why we should draw our forces to a point, and which, I trust, upon consideration, will appear good and satisfactory. A Capital Object in the Enemy’s Plan is, to divide & distract our attention—For this purpose has the diversion under Lord Piercy been kept so long at Rhode Island, expecting from thence, that the apprehension of an invasion, or their penetrating the Country, would prevent any Troops coming from the Eastward—Could I but assemble all our forces, our situation would be respectable, and such, I should hope, as would compel General Howe to employ his together, or to hazard their destruction—On the other hand, whilst the Quotas from the several States are so extreamly deficient, should they be divided, and act in Detachments, there will be just grounds to apprehend our ruin. I have the Honor to be with great Respect Sir Your most obedient Servant

Go: Washington

